823 So. 2d 265 (2002)
Ramon RAMOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-937.
District Court of Appeal of Florida, Third District.
August 7, 2002.
Ramon Ramos, in proper person.
Robert A. Butterworth, Attorney General and Sandra R. Braverman (Fort Lauderdale), Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN and SORONDO, JJ.
SCHWARTZ, Chief Judge.
The defendant appeals from, and we reverse, the denial without evidentiary hearing of his application for Rule 3.800 relief which claimed that he had been improperly denied credit for time served prior to sentencing. The order below was based on the holding that the defendant must pursue administrative remedies in the Department of Corrections prior to seeking court relief. As the State agrees, however, this rule applies only to claims to time served after sentencing. See Garcia v. State, 736 So. 2d 1224 (Fla. 3d DCA 1999); Hidalgo v. State, 729 So. 2d 984 (Fla. 3d DCA 1999). The cause is remanded for an appropriate hearing on the appellant's motion at which he may prevail if "the court records demonstrate on their face an entitlement to relief." State v. Mancino, 714 So. 2d 429, 433 (Fla.1998); Thurman v. State, 811 *266 So.2d 872 (Fla. 3d DCA 2002); Garcia, 736 So.2d at 1224.
Reversed and remanded.